Per Curiam:
An examination of this case assures us that defendant has had a fair and impartial trial in the court below, and that the verdict and judgment were the legitimate results of his own crime, deliberately and wilfully committed.
Under such circumstances we hesitate to reverse for merely technical errors; but in the case in hand even such errors' are wanting, or if any such there be, they have not been made apparent to us, and do not appear of record.
The judgment of the oyer and terminer is now affirmed; and it is ordered that the record be remitted to that court for the purposes of execution.